09/21/2021



                                                                                           Case Number: DA 20-0465
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0465
                                                                               FILED
 SIEBEN RANCH COMPANY,                                                          SEP 2 1 2021
                                                                              Bowen Greenwooa
                                                                            Clerk of Suprerne Court
              Plaintiff and Appellee,                                          State nf Montana



       v.
                                                                      ORDER
 RANDALL G. ADAMS, a/k/a/ RANDY ADAMS,
 a/k/a/ RAY ADAMS; and LEE McDONALD,

             Defendants and Appellants.


       Appellants Randall G. Adams and Lee McDonald filed a Petition for Rehearing of
Amended Opinion/Order on August 18, 2021, and August 13, 2021, respectively.
Appellee Sieben Ranch Company has not filed a response.
       M. R. App. P. 20 provides that this Court will consider a petition for rehearing only
if the Court's opinion overlooked a material fact or a question presented that would have
proven decisive to the case, or the decision conflicts with a statute or controlling decision
not yet addressed by the Court. This Court has reviewed the Petitions for Rehearing and
has determined that the Petitions for Rehearing do not satisfy any of the criteria in
M. R. App. P. 20.       -
       IT IS ORDERED that the Petitions for Rehearing are DENIED.
       The Clerk is direScAted to provide a copy of this Order to all counsel of record.
                            -
       DATED thise.4"-day of September, 2021.
       (_.../..,..:g       .....v..e.41
                                 ,



        eS             1       al„,.__

    _______SIA:.-. A .   ?el.._           .
                 Justices




2